John J. Honan J.
This is a motion to dismiss the information on the following grounds: 1. That the information is insufficient as a matter of law. 2. That the charges of resisting arrest and escape be dismissed because the complainants were not peace officers. 3. That the controlled substance seized from the defendant as a result of a search of the defendant at the time of the arrest should be suppressed because the arresting officer had no authority to make the arrest or if the authority to arrest existed, he had no probable cause to search the defendant after the arrest.
This incident occurred on or about the 22nd day of October, 1974. The defendant was arrested in a dormitory at the State University of New York at Buffalo for criminal trespass.
It is alleged that the defendant was on the premises without permission. These allegations are contained in the information. Motion to dismiss the information is denied.
The defendant contends that the arresting officer, a security guard at the State University of New York at Buffalo, is not a peace officer. A list of peace officers is recited in CPL 1.20 (subd. 33). This list of peace officers does not include campus security officers. However, section 355 (subd. 2, par. m) of the Education Law of New York does designate special policemen for State universities as peace officers. This designation of persons as peace officers in the Education Law was made by the same Legislature that designated peace officers in the *1003CPL. The Legislature has the authority to designate peace officers; they chose to exercise this authority in the Education Law. Therefore, officers appointed pursuant to section 355 (subd. 2, par. m) of the Education Law are peace officers to the extent set forth therein.
The peace officers had exercised their authority and responsibility in the arrest of the defendant for violation of the Penal Law, viz., criminal trespass. This lawful custodial arrest required no additional justification for a search of the defendant. (People v Weintraub, 35 NY2d 351.) The evidence of possession of a dangerous drug found on the defendant as a result of his being searched incidental to the arrest is legal evidence.
The charges of resisting arrest, section 205.30 of the Penal Law, and escape, section 205.05 of the Penal Law, are also sustained on the determination that the campus police are peace officers.